In an action for injunctive relief, or in the alternative, for damages, defendants appeal from an order of the Supreme Court, Suffolk County, dated November 22, 1977, which granted plaintiffs’ motion for leave to serve a late notice of claim pursuant to section 50-e of the General Municipal Law. Order affirmed, with $50 costs and disbursements. Although the delay in filing the notice of claim was inexcusable, defendants have at *568all times had actual knowledge of the essential facts constituting the claim and have not been substantially prejudiced in maintaining their defense on the merits. Under these circumstances, it was not an abuse of discretion to grant the motion seeking leave to file a late notice of claim. Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.